DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoch (U.S. Patent No. 5,042,177, as cited by Applicant).
As for Claim 1, Schoch discloses a string collecting device, comprising a rotating part (4’) and a string winding part (14) configured to wind a string,
wherein the rotating part is provided with at least one movable part (37) that can be moved, and
each movable part is configured to be engaged with the string winding part when the rotating part (by means of toothed ring 38) is rotated towards a string collecting direction,
wherein when the movable part is engaged with the string winding part, the rotating part, the at least one movable part and the string winding part are connected to be in synchronous rotation (see Fig. 4).
2. (Original) The string collecting device according to claim 1, wherein each movable part comprises meshing teeth (tooth of 37), and the string winding part is provided with a gear ring (38) corresponding to the meshing teeth.
3. (Original) The string collecting device according to claim 1, wherein the rotating part is provided with a sliding groove (37a), and the movable part is provided with an insertion portion (body of 37), wherein the insertion portion is inserted into and slidably connected with the sliding groove (see Fig. 5).
5. (Original)  The string collecting device according to claim 1, wherein the string winding part is rotatably disposed inside a fixing part (35), and the rotating part is sleeved on and rotatably connected with the fixing part (see Fig. 4).
10. (Currently Amended) an article (see abstract) having a string, comprising the string and the string collecting device according to claim 1.
13. (New) The article according to claim 10, wherein each movable part comprises meshing teeth (tooth of 37), and the string winding part is provided with a gear ring (38) corresponding to the meshing teeth.
14. (New) The article according to claim 10, wherein the rotating part is provided with a sliding groove, and the movable part is provided with an insertion portion, wherein the insertion portion is inserted into and slidably connected with the sliding groove (see Fig. 5).

16. (New) The article according to claim 10, wherein the string winding part is rotatably disposed inside a fixing part, and the rotating part is sleeved on and rotatably connected with the fixing part (see Fig. 4-5).
Allowable Subject Matter
Claims 4, 6-9, 11-12, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677